FILED
                             NOT FOR PUBLICATION                            DEC 14 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 08-30070

               Plaintiff - Appellee,             D.C. No. 4:07-CR-00099-SEH

   v.
                                                 MEMORANDUM *
 JACK DEAN WALKING EAGLE, AKA
 Jack Deon Walking Eagle,

               Defendant - Appellant.



                     Appeal from the United States District Court
                             for the District of Montana
                      Sam E. Haddon, District Judge, Presiding

                           Submitted November 17, 2009 **

Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Jack Deon Walking Eagle appeals from his 271-month sentence imposed

following his guilty-plea conviction for assault with intent to commit murder, in



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

sko/Research
violation of 18 U.S.C. §§ 1153(a), 113(a)(1), and use of a firearm during a crime of

violence, in violation of 18 U.S.C. § 924(c)(1)(A).

        Pursuant to Anders v. California, 386 U.S. 738 (1967), Walking Eagle’s

counsel has filed a brief stating there are no grounds for relief, along with a motion

to withdraw as counsel of record. We have provided the appellant the opportunity

to file a pro se supplemental brief. No pro se supplemental brief or answering brief

has been filed.

        Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

        Accordingly, counsel’s motion to withdraw is GRANTED, and the district

court’s judgment is AFFIRMED.




sko/Research                               2                                    08-30070